  Case
MIED        2:13-cv-14764-LJM-MKM
     (Rev. 04/09/06) Notice of Appeal           ECF No. 35 filed 01/13/20                 PageID.2282           Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN

Samuel Dantzler,


                  Plaintiff(s),                                      Case No. 13-cv-14764

v.                                                                   Judge Laurie J. Michelson

Sherman Campbell                                                     Magistrate Judge Mona K. Majzoub


                  Defendant(s).
                                                           /


                                                   NOTICE OF APPEAL

         Notice is hereby given that Samuel Dantzler                                                                  appeals to

the United States Court of Appeals for the Sixth Circuit from the:                   Judgment               Order

✔ Other: Judgment entered 10/30/2019, and denial of motion for reconsideration entered 1/13/2020

entered in this action on                                        .



Date: January 13, 2020                                               Benton C. Martin

Counsel is: FDO                                                      Federal Defender Office
                                                                     613 Abbott St., Suite 500
                                                                     Detroit, Michigan 48226
                                                                     (313) 967-5832
                                                                     Benton_Martin@fd.org




Appellant: Please file this form with the District Court Clerk’s Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court.
